Citation Nr: 0825201	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO. 04-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel



INTRODUCTION

The veteran had active duty from August 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a hearing at the RO in 
September 2004.

The veteran's claims of entitlement to service connection for 
tinnitus and bilateral hearing loss were denied by the Board 
in a September 2007 decision. In a June 2008 Order, the Court 
of Appeals for Veterans Claims (Court) vacated and remanded 
that part of the Board's September 2007 Board decision which 
denied entitlement to service connection for bilateral 
hearing loss. The Order was to implement the provisions of 
the March 2008 Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The March 2008 Joint Motion directed the Board to either 
provide the veteran with a VA examination to address the 
issue of entitlement to service connection for hearing loss 
or adequately explain why a VA examination was not necessary 
to address the issue. The Board's September 2007 decision 
stated that, after resolving any benefit of the doubt in 
favor of the veteran, the Board found that the veteran's 
account of acoustic trauma from fire engines in service would 
be accepted as the inservice incurrence. 

The record also includes statements from the veteran and lay 
persons which allege that the veteran has a current hearing 
loss disability that has been in existence since his 
discharge from active duty service. The RO/AMC's attention is 
called to the regulatory definition of "competent lay 
evidence," meaning "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

In view of the above, a VA examination is necessary to 
determine if the veteran has a current hearing loss 
disability and, if so, if it is etiologically related to the 
acoustic trauma the veteran experienced in service. See 
Generally McLendon v. Nicholson, 20 Vet.App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should arrange for the 
veteran to undergo a VA audiological 
examination to determine if the veteran 
has a current hearing loss disability (in 
either the left or right ear, or both). 
For any hearing loss disability diagnosed 
on examination, the examiner should opine 
as to whether it is etiologically related 
to the acoustic trauma the veteran 
experienced in service, or any other 
aspect of the veterans' active duty 
service period. The opinion must be based 
on a review of the entire claims file and 
contain a rationale. If the opinion cannot 
be provided without resorting to mere 
speculation, the examiner should so state.

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claim. If any benefit sought remains 
denied, the veteran should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




